Citation Nr: 1224526	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from November 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.

2.  The Veteran does not have tinnitus that is attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a February 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the February 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2010 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records from his ongoing treatment with VA treatment providers.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  The Veteran also underwent VA examination concerning his claims for hearing loss and tinnitus in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The opinion addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) there is evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss and tinnitus that are attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in April 2011 shows a current hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  

The Veteran served on active duty from November 1959 to August 1961.  His DD Form 214 indicates that his military occupational specialty was sound ranging crewman, and he has stated on multiple occasions that he was exposed to noise during service from his service on the honor guard firing cannons and other weapons.  His in-service exposure to loud noise is therefore conceded.

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in April 2011 and records of the Veteran's ongoing treatment with VA treatment providers.  A review of the Veteran's service treatment records does not reveal that he complained of or was treated for any problems with hearing loss or tinnitus, although he was treated on one occasion in service for complaints of earache, which was treated with ear drops.  At a July 1958 pre-entrance medical examination and again at his November 1959 entrance examination, audiological testing revealed normal hearing, based on whisper-voice testing.  The Veteran was treated on one occasion, in February 1960, for complaints of headache, sore throat, and earaches for two months.  He was treated with cold medication and ear drops, and no follow-up treatment was conducted.  At a July 1961 separation report of medical history form, the Veteran was asked if he experienced any ear trouble or "running ears."  The Veteran answered "No" to both questions.  His July 1961 separation examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
---
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
---
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A VA examination was provided to the Veteran in April 2011.  Report of that examination reflects that the Veteran reported having been exposed to noise in service from the honor guard on which he served and of having experienced loss of hearing acuity and tinnitus since that time.  The Veteran also reported that he had had no post-service noise exposure either occupationally or recreationally.  Audiological examination revealed hearing loss for VA purposes, based on audiological testing, and tinnitus.  The examiner opined, however, that the Veteran's hearing loss and tinnitus were less likely than not related to any in-service noise exposure.  In so finding, the examiner noted the Veteran's normal hearing at his separation from service.  He further noted that the Veteran had not complained of or sought treatment for hearing loss or tinnitus until 2010, nearly 50 years after his separation from active duty.  The examiner thus concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were a result of his military service.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing in June 2012.  The Veteran stated that he had been exposed to loud noises while serving on the honor guard during active duty, which required him to fire cannons from close range.  He further contended that he had first noticed a decrease in his hearing acuity, as well as ringing in his ears and constant discharge from his ears, while still on active duty, following an airplane ride during which he experienced problems with the change in pressure.  The Veteran stated that the symptoms of hearing loss and tinnitus had continued to the present.  Similarly, the Veteran's wife testified that she had first noticed the Veteran's decrease in hearing acuity while he was in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  The Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss and tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, even conceding the Veteran's exposure to noise while in service, the VA examiner found no link between any current hearing loss or tinnitus and military service based on the record.  Noting that the evidence did not show any hearing loss or tinnitus at the Veteran's separation from active duty, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current hearing loss or tinnitus was related to the Veteran's military service, including to his acknowledged in-service exposure to loud noise.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds persuasive the absence of medical evidence showing a nexus between the Veteran's service and current hearing loss or tinnitus.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure and hearing loss and tinnitus that began in service but nonetheless concluded that it was less likely than not that the Veteran's current hearing loss or tinnitus was in fact due to in-service exposure to noise or otherwise related to service.  In so finding, the examiner looked to the Veteran's normal hearing at separation in finding that any current hearing loss or tinnitus was not likely related to service.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to noise, and his current hearing loss or tinnitus.

The Board acknowledges that the Veteran has said that he first experienced hearing loss and tinnitus in service, following his work on the honor guard firing cannons and a plane ride that caused problems with pressure equalization in his ears, and that the symptoms of hearing loss and tinnitus have continued to the present.  In this regard, the Board notes that in order for the Veteran's claims of service connection to be granted, the record would have to contain competent and credible evidence linking his current disabilities to his military service.  As discussed above, however, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that any current hearing loss or tinnitus was etiologically linked to service, including to his in-service exposure to acoustic trauma.  The examiner offered a clear explanation for his opinions, relying on the Veteran's medical history and the examiner's medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed hearing loss or tinnitus and service was doubtful.  

Moreover, the Veteran was noted in his July 1961 separation report of medical examination to have normal hearing on audiological testing.  Tellingly, at that time, the Veteran stated on his July 1961 separation report of medical history that he was not experiencing any problems with his ears, including "running ears."  Consequently, based on the Veteran's own contemporaneous report of his condition, it cannot be concluded that he had symptoms of decreased hearing acuity or tinnitus that began in service and have continued to the present.  This in-service evidence contradicts the Veteran's version of events regarding the onset and continuity of symptomatology of his hearing loss and tinnitus.  Additionally, when considering the Veteran's contentions, the VA examiner nevertheless concluded that current hearing loss and tinnitus were less likely than not related to service.  Post-service information in the record refers to a diagnosis no earlier than 2010, following the Veteran's claim for benefits.  All of this evidence leads to the conclusion that the Veteran's statements regarding in-service onset of hearing loss and tinnitus that continued to the present are not credible.  Indeed, it appears very unlikely that the Veteran would have noticed loss of acuity when test results showed that he in fact had normal hearing acuity at separation.  Even the Veteran reported then that he did not have any problems with his ears-including "running ears" or any other ear trouble at that time.

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced a loss of hearing acuity during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of hearing loss is not supported by the other evidence, particularly the opinion of the VA examiner who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  His version of events is, as noted above, contradicted by the separation examination report in July 1961, which reflected normal hearing and no problems with the ears.

In so finding, the Board finds particularly persuasive the Veteran's negative responses on his July 1961 report of medical history, when he responded "No" when asked if he experienced any problems with his ears.  This information-provided contemporaneously with his time on active duty-directly contradicts the Veteran's claim that he first experienced hearing loss and tinnitus during service and has had symptoms of the disabilities since that time.  The absence of any indication in the record until after the claim was filed in 2010 also supports the conclusion that the Veteran did not experience hearing loss or tinnitus during service or shortly thereafter.  Consequently, the Board finds that the Veteran's assertion of having developed hearing loss and tinnitus while on active duty that has continued to the present is not credible.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's April 2011 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's hearing loss and tinnitus are not at least as likely as not related to military service.  Because the VA examiner's opinions are not controverted by any other medical evidence of record, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and for tinnitus must be denied.

Further, regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service.  To the contrary, the April 2011 VA examiner opined that it was less likely than not that the Veteran's current tinnitus is etiologically related to service, including his conceded exposure to in-service noise.  This opinion is uncontradicted by any medical evidence of record.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.

The Board thus finds that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  The Board acknowledges that the Veteran currently experiences hearing loss and tinnitus.  However, there is no credible evidence indicating that his hearing loss or tinnitus began during service or that he has experienced a continuity of symptomatology since service.  In this regard, the Board recognizes that the Veteran has stated on multiple occasions that his hearing loss and tinnitus began in service; he and his wife reiterated this claim at the June 2012 hearing before the undersigned Veterans Law Judge.  However, as noted above, the Veteran specifically responded "No" when asked if he experienced any problems with his ears, including "running ears," at his July 1961 separation medical examination.  He did not complain of decreased hearing acuity, tinnitus, or discharge from his ears at that time, despite being directly questioned as to the state of his ears and hearing.  The Board finds the statements made directly to health care providers during the course of examination during service to be inherently more credible than the statement noted in the Veteran's application, which was a document submitted in support of his claim for monetary benefits.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


